

EXHIBIT 10.37




PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AWARD
PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below (sometimes referred to as “you”). The Performance
Shares have been granted under the PG&E Corporation 2014 Long-Term Incentive
Plan, as amended (the “LTIP”). The terms and conditions of the Performance
Shares are set forth in this cover sheet and the attached Performance Share
Agreement (the “Agreement”).
Date of Grant:    March 2, 2020


Name of Recipient:     David Thomason     Recipient’s Participant ID:
        <Emp Id>     Number of Performance Shares:             32,787    




By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance, dated August 2020.


If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.












Attachment





--------------------------------------------------------------------------------









PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE AGREEMENT - FINANCIAL



The LTIP and Other Agreements
This Agreement and the above cover sheet constitute the entire understanding
between you and PG&E Corporation regarding the Performance Shares, subject to
the terms of the LTIP. Any prior agreements, commitments or negotiations are
superseded. In the event of any conflict or inconsistency between the provisions
of this Agreement or the above cover sheet and the LTIP, the LTIP will govern.
Capitalized terms that are not defined in this Agreement or the above cover
sheet are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement or the above cover sheet and the PG&E Corporation
2012 Officer Severance Policy, this Agreement or the above cover sheet will
govern, as applicable. The LTIP provides the Committee with discretion to adjust
the performance award formula.
For purposes of this Agreement, employment with PG&E Corporation means
employment with any member of the Participating Company Group.
Grant of
Performance Shares
PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement (the “Performance Shares”). The Performance Shares are
subject to the terms and conditions of this Agreement and the LTIP.
Vesting of Performance Shares












Settlement in Shares/
Performance Goals
As long as you remain employed with PG&E Corporation, the Performance Shares
will vest upon, and to the extent of, the Committee’s certification of the
extent to which performance goals have been attained for this award, which
certification will occur on or after January 1 but before March 15 of the third
year following the calendar year of grant specified in the cover sheet (the
“Vesting Date”), in all cases subject to any requirements that awards be held
for at least three years following the Date of Grant. Except as described below,
all Performance Shares that have not vested will be cancelled upon termination
of your employment.
Vested Performance Shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated by multiplying
the number of vested Performance Shares by the “payout percentage” determined as
follows during the three-year performance period from January 1, 2020 through
December 31, 2022 (Performance Period) (except as set forth elsewhere in this
Agreement), rounded to the nearest whole number.




--------------------------------------------------------------------------------



The Performance Shares have both Customer Experience and Public Safety measures
(as described in Exhibit A), in the following weights:
1.Customer Satisfaction Score – 25%
2.PSPS Notification Accuracy – 25%
3.System Hardening – 25%
4.Substation Enablement – 25%


Subject to rounding considerations, for each measure, if performance is below
threshold, the payout percentage will be 0%; if performance is at threshold, the
payout percentage will be 50%; if performance is at target, the payout
percentage will be 100%; and if performance is at or better than maximum, the
payout percentage will be 200%. The actual payout percentage for performance
between threshold and maximum will be determined based on linear interpolation
between the payout percentages for threshold and target, or target and maximum,
as appropriate.
Notwithstanding the foregoing, if the score for the Financial Stability modifier
set forth on Exhibit A is below or at threshold level, then the payout
percentage will be multiplied by 75%; if the score for the financial stability
modifier is at target, the payout percentage will be multiplied by 100%; and if
the score for the finnanical stability modifier is at maximum, the payout
percentage will be multiplied by 125%. The actual modifier for performance
between threshold and maximum will be determined based on linear interpolation
between the multiplier percentages for threshold and target, or target and
maximum, as appropriate.
The final score will be determined in the discretion of the PG&E Corporation
Board of Directors or its delegate, including any decision to reduce or forego
payment entirely. As part of exercising such discretion, the Board or its
delegate (including, as appropriate, the Committee or the Pacific Gas and
Electric Company Board) will take into consideration public, employee and
contractor safety performance.
The final payout percentage, if any, will be determined as soon as practicable
following the date that the Committee or an equivalent body certifies the extent
to which the performance goal has been attained. PG&E Corporation will issue
shares as soon as practicable after such determination, but no earlier than the
Vesting Date, and not later than March 15 of the calendar year following
completion of the Performance Period.




--------------------------------------------------------------------------------




DividendsEach time that PG&E Corporation declares a dividend on its shares of
common stock, an amount equal to the dividend multiplied by the number of
Performance Shares granted to you by this Agreement will be accrued on your
behalf. If you receive a Performance Share settlement in accordance with the
preceding paragraph, at that same time you also will receive a cash payment
equal to the amount of any dividends accrued with respect to your Performance
Shares multiplied by the same payout percentage used to determine the number of
shares you are entitled to receive, if any.Voluntary TerminationIf you terminate
your employment with PG&E Corporation voluntarily before the Vesting Date (other
than for Retirement), all of the Performance Shares will be cancelled as of the
date of such termination and any dividends accrued with respect to your
Performance Shares will be forfeited.Termination for CauseIf your employment
with PG&E Corporation is terminated at any time by PG&E Corporation for cause
before the Vesting Date, all of the Performance Shares will be cancelled as of
the date of such termination and any dividends accrued with respect to your
Performance Shares will be forfeited. In general, termination for “cause” means
termination of employment because of dishonesty, a criminal offense, or
violation of a work rule, and will be determined by and in the sole discretion
of PG&E Corporation. For the avoidance of doubt, you will not be eligible to
retire if your employment is being or is terminated for cause.






--------------------------------------------------------------------------------




Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause or Retirement before the Vesting Date, a portion of your
outstanding Performance Shares will vest proportionally based on the number of
months during the Performance Period that you were employed (rounded down)
divided by the number of months in the Performance Period (36 months). All other
outstanding Performance Shares will be cancelled, and any associated accrued
dividends will be forfeited, unless your termination of employment was in
connection with a Change in Control as provided below. Your vested Performance
Shares will be settled, if at all, as soon as practicable after the Vesting Date
and no later than March 15 of the year following completion of the Performance
Period, based on the same payout percentage applied to active employees. At that
time you also will receive a cash payment, if any, equal to the amount of
dividends accrued over the Performance Period with respect to your vested
Performance Shares multiplied by the same payout percentage used to determine
the number of shares you are entitled to receive, if any.
Retirement




    
If you retire before the Vesting Date, a portion of your outstanding Performance
Shares will vest proportionally based on the number of months during the
Performance Period that you were employed (rounded down) divided by the number
of months in the Performance Period (36 months). All other outstanding
Performance Shares will be cancelled, and any associated accrued dividends will
be forfeited. Your vested Performance Shares will be settled, if at all, as soon
as practicable after the Vesting Date and no later than March 15 of the year
following completion of the Performance Period, based on the same payout
percentage applied to active employees. At that time you also will receive a
cash payment, if any, equal to the amount of dividends accrued over the
Performance Period with respect to your vested Performance Shares multiplied by
the same payout percentage used to determine the number of shares you are
entitled to receive, if any. Your termination of employment will be considered a
Retirement if you are age 55 or older on the date of termination and if you were
employed by PG&E Corporation for at least eight consecutive years ending on the
date of termination of your employment.
Death/DisabilityIf your employment terminates due to your death or disability
before the Vesting Date, all of your Performance Shares will immediately vest as
to the service requirement and will be settled, if at all, as soon as
practicable after the Vesting Date and no later than March 15 of the year
following completion of the Performance Period, based on the same payout
percentage applied to active employees. At that time you also will receive a
cash payment, if any, equal to the amount of dividends accrued over the
Performance Period with respect to your Performance Shares multiplied by the
same payout percentage used to determine the number of shares you are entitled
to receive, if any.




--------------------------------------------------------------------------------




Termination Due to Disposition of SubsidiaryIf your employment is terminated
(other than for cause, your voluntary termination, or Retirement) (1) by reason
of a divestiture or change in control of a subsidiary of PG&E Corporation, which
divestiture or change in control results in such subsidiary no longer qualifying
as a subsidiary corporation under Section 424(f) of the Internal Revenue Code of
1986, as amended, or (2) coincident with the sale of all or substantially all of
the assets of a subsidiary of PG&E Corporation, then your outstanding
Performance Shares will vest and be settled in the same manner as for a
“Termination other than for Cause” described above.Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement.
If the Acquiror assumes or continues PG&E Corporation’s rights and obligations
under this Agreement or substitutes a substantially equivalent award,
Performance Shares will vest on the Vesting Date, and performance will be deemed
to have been achieved at target, resulting in a payout percentage of 100%.
Settlement will occur as soon as practicable after the Vesting Date and no later
than March 15 of the year following completion of the Performance Period. At
that time you also will receive a cash payment, if any, equal to the amount of
dividends accrued with respect to your Performance Shares over the Performance
Period multiplied by a payout percentage of 100%.
If the Change in Control of PG&E Corporation occurs before the Vesting Date, and
if this award is neither so assumed nor so continued by the Acquiror, and the
Acquiror does not provide a substantially equivalent award in substitution for
the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares will vest and become nonforfeitable on the date of the Change
in Control. Such vested Performance Shares will be settled, if at all, as soon
as practicable following the original Vesting Date and no later than March 15 of
the year following completion of the Performance Period. Performance will be
deemed to have been achieved at target and the payout percentage will be 100%.
At that time you also will receive a cash payment, if any, equal to the amount
of dividends accrued with respect to your Performance Shares to the date of the
Change in Control multiplied by a payout percentage of 100%.




--------------------------------------------------------------------------------




Termination In Connection with a Change in Control
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within two years following the Change in
Control, all of your outstanding Performance Shares (to the extent they did not
previously vest upon failure of the Acquiror to assume or continue this award)
will vest and become nonforfeitable on the date of termination of your
employment.
If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within three months before the Change in
Control occurs, all of your outstanding Performance Shares will vest in full and
become nonforfeitable (including the portion that you would have otherwise
forfeited based on the proration of vested Performance Shares through the date
of termination of your employment) as of the date of the Change in Control.
Your vested Performance Shares will be settled, if at all, as soon as
practicable following the original Vesting Date but no later than March 15 of
the year following completion of the Performance Period, based on the same
payout percentage applied to active employees (which in this case will be deemed
to be at target, consistent with the “Change in Control” section, above). At
that time you also will receive a cash payment, if any, equal to the amount of
dividends accrued over the Performance Period with respect to your vested
Performance Shares multiplied by the same payout percentage used to determine
the number of shares you are entitled to receive, if any. PG&E Corporation has
the sole discretion to determine whether termination of your employment was made
in connection with a Change in Control.




--------------------------------------------------------------------------------




Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of your Performance Shares will be reduced
by a number of shares having an aggregate Fair Market Value, as determined by
PG&E Corporation, equal to the amount of any Federal, state, or local taxes of
any kind required by law to be withheld by PG&E Corporation in connection with
the Performance Shares determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax (“Withholding Taxes”). If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.




No Retention RightsThis Agreement is not an employment agreement and does not
give you the right to be retained by PG&E Corporation. Except as otherwise
provided in an applicable employment agreement, PG&E Corporation reserves the
right to terminate your employment at any time and for any reason.Recoupment of
AwardsAwards are subject to recoupment in accordance with any applicable law and
any recoupment policy adopted by the Corporation from time to time, including
the PG&E Corporation and Pacific Gas and Electric Company Executive Incentive
Compensation Recoupment Policy, as last revised on February 19, 2019 and
available on the PG&E@Work intranet site for the Long-Term Incentive Plan (the
policy and location may be changed from time to time by PG&E
Corporation).Applicable LawThis Agreement will be interpreted and enforced under
the laws of the State of California.












--------------------------------------------------------------------------------







Exhibit A


CUSTOMER EXPERIENCE
Customer Satisfaction Score – 25%
•Measured by a quarterly survey conducted by a third party retained by PG&E. The
score is based on customer responses to a single overall question: “How would
you rate the products and/or services offered by PG&E?”


Final metric score will be based on the average of the quarterly scores in 2022
(the last year in the Performance Period).


•Targets for threshold, target and maximum payouts are as follows:


◦Threshold, 0.5: CSS score of 71.7
◦Target, 1.0: CSS score of 72.3
◦Maximum, 2.0: CSS score of 74.4


PSPS Notification Accuracy – 25%
•Measured as the percentage of PSPS-affected customers who receive notifications
at least 12 hours in advance of a PSPS outage.


Final metric score based on the average of the percentages across all PSPS
events during the three year Performance Period.


•Threshold, target and maximum scores for PSPS impacted customers receiving
notifications at least 12 hours ahead of the event are as follows:


o 0.5: 98.0%
o 1.0: 99.0%
o 2.0: 99.9%


PUBLIC SAFETY
System Hardening – 25%
•Completion of (i) rebuild of overhead circuitry to current hardening design
standards; (ii) targeted undergrounding; or (iii) elimination of overhead
circuitry, measures in miles of circuit.


Circuit miles are recorded as complete when individual spans/sections for each
project are constructed, inspected for quality control and quality assurance
against the hardening design standard, and passed as “fire safe.”


Final metric score is total circuit miles completed during the three-year
Performance Period.


•Targets for threshold, target and maximum payouts are as follows:


◦0.5: 919 miles



--------------------------------------------------------------------------------



o 1.0: 1,021 miles


o 2.0: 1, 225 miles


Substation Enablement – 25%
•Measured as the number of substations out of a possible 64 substations that are
“energizable” during a Transmission-Level PSPS event. “Energizable” includes
microgrid temporary or permanent generation solutions or other
yet-to-be-identified solutions that allow a substation to be energized during a
Transmission-Level PSPS event.


Final metric score is the count of “energizable” substations at the end of the
three-year Performance Period.


•Targets for threshold, target and maximum payouts are as follows:


o 0.5: 30
o 1.0: 40
o 2.0: 50


FINANCIAL STABILITY MODIFIER
Total Shareholder Return (TSR)


Performance share payouts are targeted at the 50th percentile of TSR performance
of the 2020 Performance Comparator Group.


• Seventy-five (75) percent modifier for TSR performance below the threshold
25th percentile of the Performance Comparator Group. One hundred (100) percent
modifier for TSR performance at the target 50th percentile. One hundred fifty
(125) percent modifier for TSR performance at the maximum 80th percentile.


• If TSR performance is between the 25th percentile and the target, or between
the target and the 80th percentile, the settlement percentage for award payouts
is determined by straight-line interpolation between (1) the Performance
Percentile associated with each Comparator Rank and (2) the Rounded Modifier
associated with each Performance Percentile (including the 25th, 50th, and 80th
percentiles), as shown in the “2020 Performance Modifier Scale” set forth below,
adjusted to the nearest whole number.

























--------------------------------------------------------------------------------



2020 Performance Comparator Group

Alliant EnergyAmeren CorporationAmerican Electric PowerCMS EnergyConsolidated
Edison, Inc.DTE EnergyDuke EnergyEdison International, Inc.Evergy,
Inc.Eversource EnergyNiSource, Inc.Pinnacle West CapitalSouthern CompanyWEC
Energy Group, Inc.Xcel Energy, Inc.



2020 Performance Modifier
Comparator
Rank
Performance
Percentile
Rounded
Modifier
1100%125%293%125%387%125%
4 Maximum
80%125%573%139%667%128%760%117%853%106%Target50%100%947%97%1040%90%1133%83%1227%77%Threshold25%75%1320%75%1413%75%157%75%










--------------------------------------------------------------------------------





• TSR performance is measured using an average of closing prices for 20 trading
days immediately prior to the beginning and end of the performance period.


• If any member of the 2020 group ceases to be publicly traded, that member will
be removed from the 2020 group and the payout methodology will be applied to the
revised smaller 2020 group.

































































1 Interpolation shall be used in the event that PG&E’s TSR does not fall
directly on one of the TSR ranks listed. For example, if PG&E Corporation’s TSR
is one-quarter of the way between the TSRs of comparator companies ranked at 5
and 6, then the applicable Performance Percentile will be one- quarter of the
way between the percentiles for the fifth- and sixth-ranked comparator group
companies, and the modifier will be one-quarter of the way between the
associated Rounded Modifier values.



--------------------------------------------------------------------------------






